                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

LANCE WALTERS,                                          )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )          No. 2:19-cv-00415-JPH-DLP
                                                        )
CORIZON MEDICAL SERVICES INC., et al.                   )
                                                        )
                              Defendants.               )


                ENTRY SCREENING COMPLAINT, SEVERING CLAIMS,
                     AND DIRECTING ISSUANCE OF PROCESS

       Plaintiff Lance Walters is an inmate at Putnamville Correctional Facility. Because Mr.

Walters is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under 28

U.S.C. § 1915A(a) to screen his complaint before service on the defendants.

                                           I. Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous

or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal, the

amended complaint:

       must contain sufficient factual matter, accepted as true, to state a claim for relief
       that is plausible on its face. A claim has facial plausibility when the plaintiff pleads
       factual content that allows the court to draw the reasonable inference that the
       defendant is liable for the misconduct alleged.




                                                    1
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se pleadings such as that filed by the plaintiff are

construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

                                           II. The Complaint

       The complaint concerns incidents that occurred while Mr. Walters was incarcerated at

Plainfield Correctional Facility (PCF) from approximately 2016–2017. Mr. Walters asserts claims

against 18 defendants. They include:

       •   Wexford Health Sources, Inc., which has contracted to provide medical services
           to Indiana Department of Correction (IDOC) inmates;

       •   Corizon Medical Services, Inc., which preceded Wexford as the IDOC’s
           medical provider;

       •   eight medical professionals employed by Wexford and Corizon to treat PCF
           inmates; and

       •   eight IDOC employees at PCF.

       Mr. Walters asserts four groups of claims. The first concerns his treatment for skin lesions,

which ultimately proved to be a symptom of lupus. Medical professionals Bethany Chidley, Murat

Polar, Loice Mukona, John Reynolds, and Dawn Antle dismissed the lesions as a rash and refused

to treat them for at least seven months.

       The second group of claims concerns the prison staff’s treatment of Mr. Walters after he

was diagnosed with lupus. Due to joint pain and muscle weakness, a doctor ordered that Mr.

Walters be provided with a wheelchair and two-piece clothing (as opposed to a one-piece jumpsuit,

which was more difficult to put on). On multiple occasions, Sergeant Eads and Nurses Becky

Trivett and Dawn Antle took away the wheelchair and two-piece clothing even though they were

ordered by a doctor. Mr. Walters sought assistance from Rachael Houghton, Stanley Knight,

Raymond Kinneson, and Lieutenant Roach, but they ignored his complaints.



                                                  2
       The third group of claims concerns treatment for an injury Mr. Walters suffered while using

a broken wheelchair. At one point, the wheelchair provided to Mr. Walters was damaged and

caused him to cut his hand. An officer Mr. Walters refers to as Jane Doe saw Mr. Walters cut

himself but refused to call for help. Mr. Walters complained about this incident to Rachael

Houghton and others, but they failed to investigate his complaints.

       Finally, the fourth group of claims concerns Mr. Walters’ treatment for chest pains on

October 26, 2017. Mr. Walters told Officer Simmons, Sergeant Sutton, and Nurse Toni Jordan that

he was experiencing chest pains and dizziness, and all three told him that he was “faking.”

Eventually, a test showed that Mr. Walters needed immediate medical attention, but Nurse Jordan

delayed in treating Mr. Walters or calling for an ambulance. Eventually, Mr. Walters was taken to

an emergency room. He complained to Defendants Stanley Knight, Charles Penfold, Rachael

Houghton, and Raymond Kinneson, but they failed to investigate his complaints.

                                 III. Claims that Shall Proceed

       This action shall proceed with Eighth Amendment claims against Defendants Chidley,

Polar, Mukona, and Antle, pursuant to 42 U.S.C. § 1983, based on the theory that these defendants

were deliberately indifferent to the serious medical need evidenced by Mr. Walters’ skin lesions.

       The action shall also proceed with Eighth Amendment claims against Defendants Eads,

Trivett, Antle, Houghton, Knight, and Kinneson, pursuant to § 1983, based on the theory that these

defendants’ failure to provide Mr. Walters with a wheelchair and two-piece clothing demonstrated

deliberate indifference to his serious medical needs due to lupus.

                    IV. Dismissal of Claims against Corizon and Wexford

       Because Corizon and Wexford acted under color of state law by contracting to perform a

government function—providing medical care to state correctional facilities—they are treated as




                                                 3
government entities for purposes of Section 1983 claims. See Jackson v. Illinois Medi-Car, Inc.,

300 F.3d 760, 766 n.6 (7th Cir. 2002). To prevail on an Eighth Amendment claim against Corizon

or Wexford under § 1983, Mr. Walters would be required to show that the company had: (1) an

express policy that, when enforced, caused a constitutional deprivation; (2) a practice so

widespread that, although not authorized by written or express policy, was so permanent and well

settled as to constitute a custom or usage with the force of law; or (3) an allegation that his

constitutional injury was caused by a person with final policy making authority. Estate of

Moreland v. Dieter, 395 F.3d 747, 758-759 (7th Cir. 2004). Mr. Walters has not alleged that any

of these defendants’ deliberate indifference toward his skin lesions or his lupus was based on a

Corizon or Wexford policy or practice. Accordingly, neither Eighth Amendment claim shall

proceed against Corizon or Wexford.

                          V. Dismissal of Claim Regarding Cut Hand

       Mr. Walters’ claim regarding Officer Doe’s failure to seek assistance for his cut hand may

not proceed in this action. Any claim against Officer Doe must be dismissed for failure to state

a claim upon which relief may be granted. “[I]t is pointless to include [an] anonymous defendant

[] in federal court; this type of placeholder does not open the door to relation back under Fed. R.

Civ. P. 15, nor can it otherwise help the plaintiff.” Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir.

1997) (internal citations omitted).

       Likewise, any claim based on failure to investigate Officer Doe’s inaction after Mr. Walters

complained must be dismissed for failure to state a claim upon which relief may be granted. It

is well-settled that denying an inmate’s grievance or refusing to investigate an incident after the

fact does not, by itself, amount to a constitutional violation. E.g., Burks v. Raemisch, 555 F.3d 592,

596 (7th Cir. 2009) (dismissing the “contention that any public employee who knows (or should




                                                  4
know) about a wrong must do something to fix it”); George v. Smith, 507 F.3d 605, 609–10 (7th

Cir. 2007) (“Ruling against a prisoner on an administrative complaint does not cause or contribute

to the violation. A guard who stands and watches while another guard beats a prisoner violates the

Constitution; a guard who rejects an administrative complaint about a completed act of misconduct

does not.”).

                                  VI. Severance of Chest Pain Claim

          Mr. Walters’ allegations regarding his treatment for chest pain raise a colorable Eighth

Amendment claim. However, that claim may not proceed in the same action as his claims regarding

deliberate indifference to skin lesions and lupus.

          Defendants may be joined in a single lawsuit only if:

          (A) any right to relief is asserted against them jointly, severally, or in the alternative
          with respect to or arising out of the same transaction, occurrence, or series of
          transactions or occurrences; and

          (B) any question of law or fact common to all defendants will arise in the action.

Fed. R. Civ. P. 20(a)(2) (emphasis added).

          Mr. Walters’ chest-pain claims implicate defendants not involved in his skin-lesion and

lupus claims. Moreover, the chest-pain claim is based on a single, isolated incident separate from

his treatment for skin lesions and lupus over longer periods of time. As a result, the defendants in

the chest-pain claims would face questions of law and fact that would not be applicable to the skin-

lesion and lupus defendants.

          When claims are misjoined, the Court has authority to “sever any claim.” Fed. R. Civ. P.

21. In fact, it is preferable for the Court to sever misjoined claims, “allowing those grievances to

continue in spin-off actions, rather than dismiss them.” Wilson v. Bruce, 400 F. App’x 106, 108

(7th Cir. 2010) (citing Fed. R. Civ. P. 21; Elmore v. Henderson, 227 F.3d 1009, 1012 (7th Cir.

2000)).


                                                      5
       Therefore, Mr. Walters’ chest-pain claims against Defendants Simmons, Sutton, Jordan,

Knight, Houghton, and Kinneson are severed and shall be considered in a separate action.

       The clerk is directed to open a new civil action in the Indianapolis Division consistent

with the following:

       (a) The plaintiff shall be Lance Walters.

       (b) The defendants shall be (1) Officer Simmons, (2) Sergeant Sutton, (3) Stanley
           Knight, (4) Charles Rachael Houghton, and (5) Raymond Kinneson.

       (c) The Nature of Suit shall be 555.

       (d) The Cause of Action shall be 42:1983pr.

       (e) The clerk shall file copies of the complaint (dkt. 1), and this Entry in the new
           action.

       (f) This action and the new action shall be shown as linked actions on the docket.

       (g) The assignment of judicial officers shall be by random draw.

The Court will screen the chest-pain claim pursuant to 28 U.S.C. § 1915A(b) once the new action

is opened.

                                   VII. Issuance of Process

       The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3) to issue process

to Defendants (1) Bethany Chidley, (2) Murat Polar, (3) Loice Mukona, (4) Dawn Antle, (5)

Sergeant Eads, (6) Rebecca Trivett, (7) Rachael Houghton, (8) Stanley Knight, and (9) Raymond

Kinneson, in the manner specified by Federal Rule of Civil Procedure 4(d). Process shall consist

of the complaint (dkt. 1), applicable forms (Notice of Lawsuit and Request for Waiver of Service

of Summons and Waiver of Service of Summons), and this Entry.




                                                   6
                                        VIII. Conclusion

       In conclusion:

       •   This action shall proceed with Eighth Amendment claims against Defendants
           Chidley, Polar, Mukona, and Antle, pursuant to 42 U.S.C. § 1983, based on the
           theory that these defendants were deliberately indifferent to the serious medical
           need evidence by Mr. Walters’ skin lesions.

       •   The action shall also proceed with Eighth Amendment claims against
           Defendants Eads, Trivett, Antle, Houghton, Knight, and Kinneson, pursuant to
           § 1983, based on the theory that these defendants’ failure to provide Mr. Walters
           with a wheelchair and two-piece clothing demonstrated deliberate indifference
           to his serious medical needs due to lupus.

       •   The clerk is directed to update the docket to reflect that Defendants Chidley,
           Polar, Mukona, Antle, Eads, Trivett, Houghton, Knight, and Kinneson are the
           only defendants in this action and terminate all other defendants.

       •   Mr. Walters’ claim regarding Officer Doe’s failure to seek assistance for his cut
           hand is dismissed for failure to state a claim upon which relief may be granted
           for the reasons discussed in Part IV above.

       •   Mr. Walters’ claims regarding chest pains are severed, and the clerk is directed
           to open a new civil action as discussed in Part V.

       •   The claims discussed in Parts III, IV, and V above are the only claims the Court
           has identified in the complaint. If Mr. Walters believes he asserted additional
           claims not raised by the Court, he shall have through December 23, 2019, to
           notify the court.

       •   The clerk is directed to issue process to the defendants as directed in part VI
           above.

SO ORDERED.

Date: 12/9/2019



Distribution:

LANCE WALTERS
103746
PUTNAMVILLE - CF
PUTNAMVILLE CORRECTIONAL FACILITY
Electronic Service Participant – Court Only


                                                7
Bethany Chidley                                  Dawn Antle
Medical Professional                             Medical Professional
Plainfield Correctional Facility                 Plainfield Correctional Facility
727 Moon Road                                    727 Moon Road
Plainfield, IN 46168                             Plainfield, IN 46168

Murat Polar                                      Rebecca Trivett
Medical Professional                             Medical Professional
Plainfield Correctional Facility                 Plainfield Correctional Facility
727 Moon Road                                    727 Moon Road
Plainfield, IN 46168                             Plainfield, IN 46168

Loice Mukona                                     Rachael Houghton
Medical Professional                             Medical Professional
Plainfield Correctional Facility                 Plainfield Correctional Facility
727 Moon Road                                    727 Moon Road
Plainfield, IN 46168                             Plainfield, IN 461

Electronic service to the following Indiana Department of Correction employees at Plainfield
Correctional Facility:

       Sergeant Eads
       Stanley Knight
       Raymond Kinneson

Courtesy copies to:

       Douglass A. Bitner
       Katz Korin Cunningham, P. C.
       The Emelie Building
       334 North Senate Avenue
       Indianapolis, IN 46204

       Jeb Adam Crandall
       BLEEKE DILLON CRANDALL ATTORNEYS
       8470 Allison Pointe Boulevard
       Suite 420
       Indianapolis, IN 46250




                                             8
